                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

CHRISTOPHER R. CLASS,
       Plaintiff,                                            No. 6:18-cv-323-REW

v.

STATE OF KENTUCKY, et al.,                                   OPINION & ORDER
       Defendants.


                                      *** *** *** ***

       Pro se Plaintiff Christopher Class challenges Kentucky’s imposition of state taxes on his

federal employment income. DE 1. Defendants1 move to dismiss under Federal Rules 12(b)(1) and

(6). DE 7.2 The Court, on sua sponte review and for the following reasons, DISMISSES Class’s

complaint for lack of jurisdiction.

       When testing pro se pleading sufficiency, the Court applies a forgiving construction,

accepting as true all non-conclusory factual allegations and liberally construing legal claims

toward encompassing a valid claim for relief. Davis v. Prison Health Servs., 679 F.3d 433, 437-

38 (6th Cir. 2012). Nonetheless, the Court’s liberal construction obligation has limits. Wells v.

Brown, 891 F.2d 591, 594 (6th Cir. 1989); Wilson v. Lexington Fayette Urban County

Government, No. 07-cv-95-KSF, 2007 WL 1136743 (E.D. Ky. April 16, 2007). The Court will not

“conjure allegations on a litigant’s behalf.” Erwin v. Edwards, 22 F. App’x. 579, 580 (6th Cir.




1
 The Commonwealth and Kentucky Attorney General Andy Beshear.
2
 As explained below, the ultimate case outcome moots Defendants’ motion, and thus the Court
does not address its merits.
2001); see also Coleman v. Shoney’s, Inc., 79 F. App’x 155, 157 (6th Cir. 2003) (“Pro se parties

must still brief the issues advanced with some effort at developed argumentation.”).

       Affording Class the leniency due a pro se litigant, the Court construes Class’s complaint

as seeking a refund of his 2015 Kentucky income tax payment of $3,500 (plus 17% annual interest)

based on alleged RICO violations. See DE 1 at 5-12.3 Class also appears to seek a declaration that

he (and other federal employees) owe no state income tax to the Commonwealth. Id. at 5, 12-13.

None of Class’s claims are properly before this Court.

       Preliminarily, to the extent Class seeks any relief “on behalf of a class of people of similar

circumstances,” DE 1 at 13, “plaintiffs in federal court may not appear pro se where interests other

than their own are at stake.” Olagues v. Timken, 908 F.3d 200, 203 (6th Cir. 2018) (internal

quotation marks and citation omitted). Put another way, pro se litigants may not “try[ ] to assert

the rights of others.” Id. Thus, the Court rejects a class theory for structural reasons and turns to

Class’s individual claims.

       The Court undoubtedly has an omnipresent “duty to consider [its] subject-matter

jurisdiction in regard to every case and may raise the issue sua sponte.” Answers in Genesis of Ky.,

Inc. v. Creation Ministries Int’l, Ltd., 556 F.3d 459, 465 (6th Cir. 2009); see also Hertz Corp. v.

Friend, 130 S. Ct. 1181, 1193 (2010) (“Courts have an independent obligation to determine

whether subject-matter jurisdiction exists, even when no party challenges it.”); see also Pitt

Exavating, LLC v. Pitt, 603 F. App’x 393, 396 (6th Cir. 2015) (“This duty applies irrespective of

the parties’ failure to raise a jurisdictional challenge on their own, and if jurisdiction is lacking,

dismissal is mandatory.). The Court, for several reasons, plainly lacks subject-matter jurisdiction




3
 Or perhaps only 1/3 of this amount. See id. at 12 (“2/3 goes back to the Department [of the]
Treasury to pay towards the public debt and 1/3 to the injured party[.]”).
                                                  2
in this case. See, e.g., Thornton v. Southwest Detroit Hosp., 895 F.2d 1131, 1133 (6th Cir. 1990)

(explaining a “federal court lacks authority to hear a case without subject matter jurisdiction”).4

         Class repeatedly invokes diversity of citizenship. DE 1 at 2-3, 7. Section 1332 vests district

courts with original jurisdiction over civil actions between citizens of different states where the

amount in controversy exceeds $75,000. See 28 U.S.C. § 1332(a). This action does not satisfy

either § 1332 predicate. The parties are not diverse—Class lists his address as Nancy, Kentucky,

and identifies all three named Defendants as Kentuckians. And, less than $75,000 is disputed—

Class seeks a refund of $3,500 along with 17% annual interest, beginning in 2015. DE 1 at 5, 9.

Thus, § 1332 provides no federal jurisdictional hook for Class’s suit.

         Class also cites a myriad of federal statutes—perhaps in an effort to invoke federal question

jurisdiction. Yet scattered references to federal statutes do not, alone, provide the Court federal

question jurisdiction under 28 U.S.C. § 1331. Arbaugh v. Y&H Corp., 126 S. Ct. 1235, 1244 n.10

(2006) (“A claim invoking federal-question jurisdiction . . . may be dismissed for want of subject-

matter jurisdiction if it is not colorable, i.e., if it is immaterial and made solely for the purpose of

obtaining jurisdiction or is wholly insubstantial and frivolous.” (citation and quotation marks

omitted)). For instance, Class cites 28 U.S.C. § 1340 as the jurisdictional basis for his suit. DE 1

at 3. While § 1340 does authorize federal district court jurisdiction in certain circumstances, Class

entirely ignores that such jurisdiction is limited to actions “arising under any Act of Congress

providing for internal revenue, or revenue from imports or tonnage[.]” 28 U.S.C. § 1340. Class

founds his complaint (which addresses state tax collections) on RICO, DE 1 at 1, which falls

outside § 1340’s purview.




4
    Accordingly, the Court need not reach Defendants’ sovereign immunity claims.
                                                   3
        A RICO claim may provide a § 1331 jurisdictional basis. However, Class does not

ultimately allege any discrete act of RICO “racketeering activity” by any Defendant. See 18 U.S.C.

§ 1961(1). Plaintiff references wire and mail fraud, see DE 1 at 5, and certainly, RICO’s civil

remedies provision, 18 U.S.C. § 1964, “provides a private right of action for treble damages to any

person injured in his business or property by . . . a pattern of acts indictable as mail [or wire] fraud.”

Bridge v. Phoenix Bond & Indem. Co., 128 S. Ct. 2131, 2138 (2008).5 Yet, at bottom, Class simply

claims that it is illegal for Kentucky to tax the income of federal employees because they “hold

federal immunity from any suit or claim against any employee who operated within a scope of his

office or employment.” DE 1 at 7; see also id. at 11 (claiming that Kentucky’s failure to comply

with the “federal mandate of federal immunity . . . is waging war upon . . . federal government

employees under piracy by pillage, plundering and looting.”).6 Class’s attempt to wield the shield

of immunity as a sword against the Commonwealth hardly amounts to a non-frivolous allegation

of a scheme to defraud under the federal wire or mail fraud statutes. See Neitzke v. Williams, 109

S. Ct. 1827, 1831–32 (1989) (describing as “frivolous[,]” claims lacking “an arguable basis either

in law or in fact”); Hamdi ex rel. Hamdi v. Napolitano, 620 F.3d 615, 624 (6th Cir. 2010)




5
  In turn, mail and wire fraud consist of:
        (1) a scheme or artifice to defraud; (2) use of the mails or interstate wire communications
        in furtherance of the scheme; and (3) intent to deprive a victim of money or property.
        United States v. Turner, 465 F.3d 667, 680 (6th Cir. 2006); United States v. Daniel, 329
        F.3d 480, 485 (6th Cir. 2003). “A scheme to defraud is any plan or course of action by
        which someone intends to deprive another of money or property by means of false or
        fraudulent pretenses, representations, or promises.” United States v. Faulkenberry, 614
        F.3d 573, 581 (6th Cir. 2010) (internal quotation marks and alterations omitted).
Slorp v. Lerner, Sampson & Rothfuss, 587 F. App'x 249, 264–65 (6th Cir. 2014).
6
  See also Apple v. Glenn, 183 F.3d 477, 479 (6th Cir. 1999) (“[A] district court may, at any
time, sua sponte dismiss a complaint for lack of subject matter jurisdiction pursuant to Rule
12(b)(1) of the Federal Rules of Civil Procedure when the allegations of a complaint are totally
implausible, attenuated, unsubstantial, frivolous, devoid of merit, or no longer open to
discussion.”).
                                                    4
(“Dismissal for lack of subject-matter jurisdiction” may be based on federal-claim inadequacy if

“the claim is so insubstantial, implausible, foreclosed by prior decisions of this Court, or otherwise

completely devoid of merit as not to involve a federal controversy.” (citation and quotation marks

omitted)).

        Most importantly, and as a foundational flaw of the entire case, Class fails to address the

most relevant federal statute: 28 U.S.C. § 1341. The Tax Injunction Act, divests, rather than

bestows, jurisdiction on this Court. See id. (“The district courts shall not enjoin, suspend or restrain

the assessment, levy or collection of any tax under State law where a plain, speedy and efficient

remedy may be had in the courts of such State.”). The Act erects a “broad jurisdictional barrier,”

see Moe v. Confederated Salish & Kootenai Tribes, 96 S. Ct. 1634, 1640 (1976), and “has its roots

in equity practice, in principles of federalism, and in recognition of the imperative need of a State

to administer its own fiscal operations.” Tully v. Griffin, Inc., 97 S. Ct. 219, 222 (1976). The Act

bars claims that a state tax is illegal or unconstitutional. Id. (finding that the Act prevented federal

litigation of a claim that a New York state tax violated the Commerce, Due Process, and Equal

Protection Clauses); Thiokol Corp. v. Dep't of Treasury, State of Mich., Revenue Div., 987 F.2d

376, 378 (6th Cir. 1993) (“Th[e] exclusion of federal courts from the state taxation area is so far

reaching it precludes federal courts from declaring state tax laws unconstitutional.”). “[I]t is

generally recognized that federal suits for state tax refunds are also barred by the Act.” Coleman

v. Campbell Cnty. Library Bd. of Tr., 901 F. Supp. 2d 925, 929-30 (E.D. Ky. 2012) (collecting

cases); see also Northwest Airlines, Inc. v. Tennessee State Bd. of Equalization, 11 F.3d 70, 73

(6th Cir. 1993) (“[T]here is a strong presumption against district court jurisdiction over claims

seeking to enjoin state tax collection procedures.”).




                                                   5
       The Tax Injunction Act thus bars Class’s challenges to Kentucky’s taxation policy so long

as the Commonwealth offers a plain, speedy, and efficient remedy. See 28 U.S.C. § 1341. While

Class vaguely alludes to failed attempts at administrative relief, see DE 1 at 9-10, 12, Class does

not allege that the state remedies are sluggish or inefficient. See Colonial Pipeline Co. v. Morgan,

474 F.3d 211, 218 (6th Cir. 2007) (“State procedures that call for an appeal to a state court from

an administrative decision meet these minimal criteria.” (citation and quotation marks omitted)).

“A state remedy is plain, speedy and efficient if it provides the aggrieved party with a ‘full hearing

and judicial determination at which a taxpayer may raise any and all constitutional objections to

the tax,’ with ultimate review available in the United States Supreme Court.” Id. (citation omitted).

       Kentucky courts routinely resolve tax questions like those Class presents. For example,

courts in the Commonwealth have resolved declaratory judgment actions based on constitutional

attacks against state and city taxes. See, e.g., St. Ledger v. Revenue Cabinet, et al., 942 S.W.2d

893 (Ky. 1997) (resolving validity of state tax statutes); City of Bromley v. Smith, 149 S.W.3d 403

(Ky. 2004) (holding a city tax unconstitutional). Kentucky courts also have adjudicated tax-refund

propriety. See, e.g., Revenue Cabinet v. Gossum, 887 S.W.2d 329 (Ky. 1994) (resolving plaintiffs’

class action, which sought refunds of taxes paid pursuant to an unconstitutional statute). In short,

Kentucky courts offer Class a plain, speedy, and efficient remedy. See Coleman, 901 F. Supp. 2d

at 934 (rejecting argument that “Kentucky offers no adequate remedy”); Cf. Colonial Pipeline Co.,

474 F.3d at 218 (“The likelihood of plaintiff's success in the state court is not a factor to be

considered when determining whether the jurisdictional prohibition of § 1341 applies.” (citation

and quotation marks omitted)); Am. Landfill, Inc. v. Stark/Tuscarawas/Wayne Joint Solid Waste

Mgmt. Dist., 166 F.3d 835, 837 n.1 (6th Cir. 1999) (declining to address adequacy of state remedy




                                                  6
where the party bearing the jurisdictional burden did not argue the point). In turn, the Tax

Injunction Act bars this Court’s consideration of Class’s claims.

       For these reasons and under the applicable standards, the Court ORDERS as follows:

       1. The Court DISMISSES Class’s complaint (DE 1);

       2. The Court, given this result, DENIES all pending motions (DE 7, 15, 16 & 18) AS

           MOOT; and

       3. The Court will enter a separate Judgment striking the matter from the active docket.

       This 10th day of May, 2019.




                                                7
